MEMORANDUM **
Alfred Pelle, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for withholding of removal and protection under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence, Prasad v. INS, 47 F.3d 336, 338-39 (9th Cir.1995), and we deny the petition for review.
Substantial evidence supports the agency’s denial of withholding of removal because the one beating Pelle endured in Indonesia did not rise to the level of past persecution, see id. at 339. Substantial evidence also supports the agency’s conclusion that Pelle failed to prove that he could not reasonably relocate in Indonesia. See 8 C.F.R. § 1208.13(b)(3)(i). And even if assuming the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir.2004) applies to withholding of removal, Pelle has not demonstrated a clear probability of persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003).
Substantial evidence supports the agency’s conclusion that it is not more likely than not that Pelle will be tortured if returned to Indonesia. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.2006).
We lack jurisdiction to review Pelle’s due process claim because he failed to exhaust it before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.